Citation Nr: 0105223	
Decision Date: 02/21/01    Archive Date: 02/26/01

DOCKET NO.  99-07 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
right knee injury, currently evaluated as 10 percent 
disabling.

2.  Entitlement to an increased (compensable) rating for 
right ear hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Neil T. Werner, Counsel



REMAND

The veteran served on active duty from September 1978 to 
September 1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) following a January 1999 decision of the Columbia, 
South Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000); see also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the RO has not yet considered whether any additional 
notification or development action is required under the 
Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
issue a decision at this time.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, a 
remand is required.

On remand, the RO should undertake any action deemed 
necessary to ensure that the requirements of the new law have 
been satisfied.  This should include new examinations.

As for the right knee disability, the Board notes that 
historically this disability was rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5257 
(other impairment of the knee).  See RO decisions entered in 
January 1984 and January 1999.  Generally speaking, when a 
service-connected knee disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5257, other factors, such as 
limitation of motion or pain with use, are not to be 
considered when evaluating the disability.  See Johnson v. 
Brown, 9 Vet. App. 7, 11 (1996) (when disability is rated 
under Diagnostic Code 5257, the provisions of 38 C.F.R. 
§§ 4.40 and 4.45 do not apply).  However, it appears that the 
RO has found that the service-connected right knee disability 
is manifested by problems other than instability or 
subluxation.  This was evident in the manner in which the 
January 1999 RO decision and the July 1999 statement of the 
case were prepared. 

Therefore, because it appears that the RO has determined that 
pain and limitation of motion are part of the veteran's 
service-connected right knee disability, consideration must 
be given to the degree of any functional loss caused by pain 
such as has been repeatedly complained of by the veteran.  
See 38 C.F.R. § 4.71a (2000); DeLuca v. Brown, 
8 Vet. App. 202 (1995) (evaluation of musculoskeletal 
disorders rated on the basis of limitation of motion require 
consideration of functional losses due to pain, etc.).

Specifically, when rating musculoskeletal disability, it 
should be remembered that "a part which becomes painful on 
use must be regarded as seriously disabled."  38 C.F.R. 
§ 4.40 (2000).  In DeLuca v. Brown, the United States Court 
of Appeals for Veterans Claims (Court) noted that the VA 
examination relied on to rate the veteran's disability had 
merely included findings as to the range of motion without 
accounting for factors enumerated in § 4.40.  The Court cited 
the case of Bierman v. Brown, 6 Vet. App. 125, 129 (1994) in 
which 38 C.F.R. § 4.10 was quoted for the proposition that a 
rating examination must include a "full description of the 
effects of disability upon the person's ordinary activity."  
DeLuca, at 206 (emphasis added).  In order to effectuate this 
requirement, the Court explained that, when the pertinent 
diagnostic criteria provide for a rating on the basis of loss 
of range of motion, determinations regarding functional loss 
are to be portrayed in terms of the rating criteria.  Id.  
This is what is now required in the veteran's case.

When examined by VA in December 1998 and June 1999, the 
veteran's complaints of pain, as well as limitation of 
motion, were noted by the examiners.  Moreover, the examiners 
made clinical findings as to the right knee.  However, the 
type of analysis required by DeLuca was not done at these 
examinations or at any other examination of record, 
especially in the context of the relevant rating criteria.

Specifically, at the December 1998 VA examination, the right 
knee lacked approximately 40 degrees of flexion.  The 
examiner opined that "[c]linically this [veteran] has pain in 
the right knee with the focal findings being decreased active 
range of motion of the right knee in flexion secondary to 
pain and pain on palpation of the popliteal area of the right 
knee."  Thereafter, at the June 1999 VA examination, active 
range of motion of his right knee was decreased in extension 
to 45 degrees.  There was pain on palpation of the medial and 
lateral compartments of the knee.  The examiner opined that 
the veteran had "pain in the right knee with a strong 
inconsistency between subjective and objective findings. . 
."

Despite the above observations, the Board concludes that the 
current record is unresponsive to the mandate of DeLuca.  The 
message of DeLuca is that, while a veteran may have normal 
findings demonstrated in a clinical setting, his functional 
loss due to pain or flare-ups may be comparable to a 
disability level contemplated by more severe disability.  If 
so, he must be rated accordingly.  The only way to apply this 
rule is for the examiner to provide his/her best judgment as 
to the level of disability caused by the pain or flare-ups, 
etc., and to report such an opinion in terms that can be used 
to apply the rating criteria.  This has not yet been done in 
this case.

Turning to the issue of an increased rating for service -
connected right ear hearing loss, the Board notes that the 
criteria for rating hearing impairment and other diseases of 
the ear were revised during the course of the veteran's 
appeal.  (The new criteria have been in effect since June 10, 
1999.)  64 Fed. Reg. 25,202-25,210 (May 11, 1999).  In this 
regard, when a law or regulation changes after a claim has 
been filed or reopened, but before the administrative or 
judicial appeal process has been concluded, the version most 
favorable to the appellant should be applied unless Congress 
and/or the VA Secretary provide otherwise.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991).

In the present case, the revised law pertaining to the 
evaluation of defective hearing does not allow for 
retroactive application prior to June 10, 1999.  When the new 
regulations were promulgated, the Secretary specifically 
indicated that June 10, 1999, was to be the effective date 
for the revisions.  Consequently, because it is clear from 
the amended regulations that they are not to be accorded 
retroactive effect, the law prevents the application, prior 
to June 10, 1999, of the liberalizing law rule stated in 
Karnas.

Ordinarily, if amendments are made to applicable rating 
criteria during the pendency of a veteran's appeal, and if 
the amended criteria cannot be accorded retroactive effect, 
the Board is required to review the veteran's claim under 
both the law in effect at the time that he filed his claim 
(the old criteria), and the law in effect currently (the new 
criteria).  This is true because, if the Board were to find 
that the veteran was entitled to a higher rating under the 
old criteria, an effective date earlier than the effective 
date of the new amendments could be established for the 
award.  If, however, the Board were to find that the veteran 
was not entitled to a higher rating under the old criteria, 
but that he was under the new criteria, the effective date of 
any award could be no earlier than the effective date of the 
new revisions.  See 38 U.S.C.A. § 5110(g) (West 1991) 
("where compensation . . . is . . . increased pursuant to 
any Act or administrative issue, the effective date of such 
award or increase . . . shall not be earlier than the 
effective date of the Act or administrative issue.").  See 
also VAOPGCPREC 3-2000 (2000).

In the veteran's case, the record shows that he underwent a 
VA examination as recently as June 16, 1999, just several 
days after the change in the rating criteria.  However, the 
VA examiner opined that the results of his examination could 
not be relied on to rate the veteran's service-connected 
hearing loss because of the veteran's failure to cooperate.  
Moreover, the July 1999 supplemental statement of the case 
(SSOC) did not give notice of the change in the law.  

Because governing regulations provide that VA's duty to 
assist includes conducting a thorough and contemporaneous 
examination of the veteran that takes into account the 
records of prior examinations and treatment, and because it 
is important that the veteran cooperate to allow VA to rate 
the severity of his disability under both the old and new 
rating criteria, on remand the veteran must again undergo an 
audiological examination.  Green v. Derwinski, 
1 Vet. App. 121 (1991); Lineberger v. Brown, 5 Vet. App. 367 
(1993); Waddell v. Brown, 5 Vet. App. 454 (1993); Caffrey v. 
Brown, 6 Vet. App. 377 (1994).  Moreover, on remand, if the 
claim for increase is denied, a SSOC must be provided that 
gives the veteran notice of the change in rating criteria.  
Bernard, supra; 38 C.F.R. §§ 3.326, 19.9, 19.29 (2000).  This 
is especially important in light of the evidence, albeit 
somewhat questionable, which suggests that the newly enacted 
provisions of 38 C.F.R. § 4.86(a) (2000) may apply to the 
veteran's case.  

This appeal is REMANDED for the following actions:

1.  The veteran should be allowed to 
supplement the record on appeal.  The RO 
must review the claims folder and ensure 
that all notification and development 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) is completed.  
In particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107), are 
fully satisfied.  Such development 
should include, but is not limited to, 
obtaining and associating with the 
record all treatment records from the 
West Haven Connecticut VA medical center 
(VAMC) and the Columbia, South Carolina 
VAMC that have not already been obtained 
and associated with the record. 

2.  The veteran should be scheduled for 
VA orthopedic and audiological 
evaluations to determine the extent of 
these service-connected disabilities.  

3.  As to the service-connected right 
knee disability, the orthopedic examiner 
should review the claims file, examine 
the veteran, and provide findings that 
take into account all functional 
impairments due to his service-connected 
right knee disability.  The examiner 
should identify each functional debility 
legitimately experienced by the veteran 
due to service-connected knee disability.  

a.  The examiner should conduct 
complete range of motion studies.  
Specifically, the examiner should 
conduct an evaluation of the 
veteran's right knee that takes into 
account all functional impairments 
such as pain on use, weakness, 
fatigability, abnormal movement, 
etc.  See 38 C.F.R. §§ 4.40, 4.45 
(2000).  Functional loss due to such 
difficulties should be equated with 
additional loss in range of motion.  
See Diagnostic Codes 5260 and 5261; 
also see DeLuca, supra.  Any 
instability or subluxation found 
should be described as slight, 
moderate, or severe.  If the veteran 
is examined at a point of maximum 
disability, the examiner should 
affirmatively say so.  

b.  All findings and opinions, 
including whether the veteran 
cooperated at the examination and 
whether the examination results are 
reliable, should be set forth in 
detail and reconciled with all other 
opinions of record, including those 
of the December 1998 and June 1999 
VA examiners.

4.  As to his service-connected right ear 
hearing loss, the audiological examiner 
should review the claims file, examine 
the veteran, and provide findings that 
allow VA to rate his service-connected 
disability under the old and new rating 
criteria.  The examiner should also 
provide an opinion as to whether the 
veteran has total deafness in each ear.  
See 38 C.F.R. § 3.383(a) (2000).  All 
findings and opinions, including whether 
the veteran cooperated at the examination 
and whether the examination results are 
reliable, should be set forth in detail 
and reconciled with all other opinions of 
record, including those of the December 
1998 and June 1999 VA examiners.  If it 
is felt that the results are not 
reliable, the examiner should provide an 
opinion as to average puretone loss and 
discrimination ability that most nearly 
approximates the veteran's actual hearing 
ability.

5.  The RO should undertake any 
additional development suggested by the 
evidence obtained.  The RO should also 
ensure compliance with the Veterans 
Claims Assistance Act of 2000.

6.  After all notice requirements have 
been satisfied, and the duty to assist 
has been fulfilled, the RO should take 
adjudicatory action.  As to the right 
knee disability, such adjudication should 
include consideration of 38 C.F.R. 
§§ 4.40, 4.45, 4.71, 4.71a, 4.118 and the 
precepts of DeLuca, supra, and Esteban v. 
Brown, 6 Vet. App. 259 (1994) (separate 
ratings are assignable for separate and 
distinct manifestations).  As to right 
ear hearing loss, such adjudication 
should include consideration of the old 
and new criteria for rating hearing loss.  
If any benefit sought remains denied, a 
supplemental statement of the case (SSOC) 
should be issued.  If the veteran should 
fail to report for a VA examination, the 
SSOC should specifically refer to the 
provisions of 38 C.F.R. § 3.655 (2000).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 109 
(1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  
The purposes of this remand are to procure clarifying data 
and to comply with governing adjudicative procedures.  The 
Board intimates no opinion, either legal or factual, as to 
the ultimate disposition of this appeal.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


